Dawson, J.
(concurring specially): I concur in the judgment and have no criticism to offer on the' interpretation of the statutes on which the judgment is predicated. However, -1 think the judge of the Wichita city court holds for a two-year term for another and all-controlling reason, which is this: These city courts were created years ago by special acts to serve a pressing need for a more adequate administration of justice than the justices of the peace of common-law times were wont to render. But in experimentally groping its way to this consummation, the legislature had no thought that it was doing aught but creating an improved type of township court and vesting in township functionaries the power to conduct it. At their first inception these special acts expressly stated that they were created to serve such need — in Kansas City township (Laws 1897, ch. 107); in Topeka township (Laws 1899, ch. 129); and those acts declared that their civil and criminal jurisdiction should be the same as that exercised by justices of the peace, with the same procedure, etc. Indeed, the whole train of special city court acts which fol*540lowed in the wake of the two just mentioned avowed the same purpose. See the Atchison city court act (R. S. 20-1501), the Coffey-ville act (R. S. 20-1601), the Leavenworth act (R. S. 20-1801). The tinkering to which these acts have been subjected in the lapse of years has not, and indeed could not, alter their fundamental character. Those courts are still township courts and their functionaries are township officers, or the statutes creating them are waste paper. The constitution declares that township officers shall be elected at the biennial elections in November and that all township officers shall hold their offices for a term of two years. (Const., art. 4, § 2.) The rulings of this court are not unduly strict in gauging the validity of special statutes in the light of constitutional provisions; but it should be conceded that substantial uniformity in tribunals established throughout the state for the administration of justice is a more vital matter than it is in the ordinary run-of-the-mill enactments which occupy so much space in our biennial session laws.
I have no doubt about the power of the legislature to create judicial tribunals other than those specified in the constitution; but I insist that when a special act avows its purpose to create a township court, such avowal is not to be construed as mere lip service to the constitution — to be forgotten whenever those specially concerned with its operation conceive the idea they have sufficient influence to lobby through the legislature a bill changing their official terms to four years when the constitution declares they shall be but two.